Citation Nr: 0800928	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-27 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for chronic headaches

3.  Entitlement to service connection for emphysema secondary 
to pneumonia.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right foot 
disorder.

7.  Entitlement to service connection for a left foot 
disorder.

8.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

9.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1958 to May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 2003 and 
September 2004 by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in March 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The evidence of record does not show arthritis of the 
left hand was incurred as a result of any established event, 
injury, or disease during active service, nor was it present 
within a year following separation from service.

3.  The evidence of record does not show a chronic headache 
disability was incurred as a result of any established event, 
injury, or disease during active service no was an organic 
disease of the nervous system shown within a year of service 
separation.

4.  The evidence of record does not show emphysema was 
incurred as a result of any established event, injury, or 
disease during active service.

5.  The evidence of record does not show a right knee 
disability was incurred as a result of any established event, 
injury, or disease during active service.

6.  The evidence of record does not show a left knee 
disability was incurred as a result of any established event, 
injury, or disease during active service.

7.  The evidence of record does not show a right foot 
disability was incurred as a result of any established event, 
injury, or disease during active service.

8.  The evidence of record does not show a left foot 
disability was incurred as a result of any established event, 
injury, or disease during active service.

9.  The evidence of record does not show degenerative joint 
disease of the cervical spine was incurred as a result of any 
established event, injury, or disease during active service, 
nor was it present within a year following separation from 
service.

10.  The evidence of record does not show fibromyalgia was 
incurred as a result of any established event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred in or 
aggravated by active service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  A chronic headache disability was not incurred in or 
aggravated by active service, nor may service incurrence of 
an organic disease of the nervous system be presumed.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).

3.  Emphysema was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).

4.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

5.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

6.  A right foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

7.  A left foot disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).

8.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2007).

9.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in February 2003, August 2004, and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  In correspondence dated in April 2006 the veteran 
stated he had no other information to provide to substantiate 
his claims.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show that in August 1958 the veteran 
was treated for a sprain to the upper muscle of the left leg 
and in October 1958 for calluses to the feet.  He sustained a 
right wrist sprain in February 1959 when he fell on his 
outstretched hands playing basketball.  X-ray films were 
negative for a fracture.  An April 1959 X-ray examination 
report of the left knee included a diagnosis of Osgood-
Schlatter's disease.  The veteran complained of a sore right 
hand in June 1959 which had persisted since an injury one 
month earlier.  The examiner noted the right fifth metacarpal 
area was swollen, but that X-rays were negative.  The 
diagnosis was old contusion of the right hand.  A July 1959 
report noted a contusion to the left heel.  A December 1959 
report noted he sustained a nose injury in a boxing match the 
previous week.  A March 1960 discharge examination revealed a 
normal clinical evaluation of the lungs, upper and lower 
extremities, feet, and neurologic system.  Records dated in 
April 1960 show the veteran was admitted to the hospital for 
influenza.  Hospital reports noted examination revealed mild 
pharyngitis and rhinorrhea.  Bed rest and medication were 
given and there were no symptoms at the time of discharge.  
The diagnosis was generalized virus infection.  

Post-service United States Army reserve records dated in 
November 1961 show the veteran reported he had frequent 
headaches while in service and complained that he currently 
had frequent migraines.  He also stated he had a "trick" 
left knee and trouble with a fungal infection to the feet.  
He denied any history of asthma.  A November 1961 physical 
examination report revealed normal clinical evaluations of 
the lungs and chest, upper and lower extremities, feet, 
spine, and neurologic system.  The examiner noted there was a 
full range of motion to the lower extremities and that a full 
knee bend was executed.  A January 1963 report of medical 
history noted the veteran stated he had frequent headaches 
when he did some boxing in service and complained of some 
occasional trouble with catching in the left knee.  A January 
1963 examination report revealed normal clinical evaluations 
of the lungs and chest, upper and lower extremities, feet, 
spine, and neurologic system.  

Private medical records dated in January 1995 noted the 
veteran strained his neck in an industrial accident in August 
1994 which aggravated pre-existing spondylosis and advanced 
degenerative changes of the cervical spine.  Social Security 
Administration (SSA) disability benefits were established for 
discogenic and degenerative cervical spondylosis in a 
February 1995 decision.

Private medical records dated in July 2002 noted X-rays flms 
revealed minimal osteoarthritis of the interphalangeal joints 
of the findings and thumbs.  The assessment was 
osteoarthritis of the hands, doubtful as to an inflammatory 
disease.  A subsequent handwritten note reported a blood test 
was okay.  

In statements in support of his claim the veteran asserted 
service connection was warranted for the claimed disorders 
including because of injuries he incurred while boxing during 
active service.  He stated he believed he had emphysema 
because of a episode of pneumonia in service or because of 
exposure to smoke and exhaust in his duties during service.  
He submitted a copy of an undated newspaper article reporting 
his victory in a boxing match.

VA treatment records dated in September 2003 show the veteran 
reported that after service he was involved in a motor 
vehicle accident when his car ran into the back of a bus.  He 
stated he had experienced aches and pains all over since 
1960.  The examiner noted there was no present synovitis, 
that all fibromyalgia tender points were active, and that 
Heberdon's and Bouchard's nodes were present.  The diagnoses 
included osteoarthritis to multiple areas, but sarcoid was 
doubted, and fibromyalgia.  X-rays revealed mild 
osteoarthritis to the knees and left shoulder.  There was 
advanced degeneration demonstrated at C3-C6 with some 
flattening of the vertebral bodies, spondylosis, and 
intervertebral disc narrowing.  There was also a reversal of 
normal cervical lordosis superiorly and degenerative 
retrolisthesis of C3 on C4 and to a greater degree C4 on C5.  

An undated private medical statement from Dr. L.A.M., 
identified as a chiropractor, received by VA in June 2004, 
noted X-rays revealed severe degeneration consistent with 
trauma to the cervical spine.  It was the opinion of Dr. 
L.A.M. that boxing had caused the current degenerative 
cervical spine.  In a July 2004 report B.C.N., D.O., reported 
the veteran continued to have trouble with his hands, mostly 
to the right hand at the metacarpal phalangeal joint of the 
index finger.  It was noted that the veteran was concerned 
about long-term boxing causing some changes in the knuckles.  
Dr. B.C.N. stated that boxing was an unusual activity and 
hard on the hands, but that the veteran could also have 
osteoarthritis that was not related to boxing.  It was 
further noted that boxing could not be ruled out as the cause 
of advanced arthritic changes of the metacarpal phalangeal 
joint of the index finger due to long-term activities.  

VA treatment records dated in 2004 included diagnoses of 
osteoarthritis and fibromyalgia.  It was noted that the 
veteran felt his neck and hand arthritis were due to his 
boxing in service and the examiner noted this may have caused 
some damage.  A January 2005 VA report noted it was as likely 
as not that boxing during service intensified the 
osteoarthritis the veteran developed later in life including 
to the hands and knees.  Subsequent treatment records include 
diagnoses of mild asthma without opinion as to etiology.

A May 2005 VA examination report included an opinion that it 
was less likely that the veteran's arthritis to the knees, 
feet, and cervical spine were a result of his boxing.  The 
examiner stated that it was at least as likely as not that 
his arthritis of the hands was a result of boxing, but in a 
subsequent addendum noted that X-rays revealed no 
abnormalities to the left hand.  An August 2005 VA rating 
decision granted entitlement to service connection for 
arthritis to the right hand.  

At his personal hearing in October 2005 testified that he had 
boxed full time during boxing season in service which he 
described as similar to a football season.  He also stated he 
had chronic headaches due to boxing which had continued since 
active service.  He reported he had been treated for 
headaches during service in Germany and had been told his 
headaches were the result of his taking blows to the head.  
He stated he had received VA treatment for emphysema and 
indicated he thought this was the same as asthma.  He also 
testified that his knees would swell and hang up and that he 
had bunions on his feet that he thought were due to marching 
in service.  

At his VA neurology examination in April 2007 the veteran 
complained of a long history of headaches since service.  He 
described having mostly frontal headaches occurring 
approximately three times per week and lasting one hour.  The 
examiner noted the evidence of record was reviewed and 
provided a diagnosis of a history of headaches with a normal 
examination.  It was the examiner's opinion that the 
veteran's headaches were nonspecific and were less likely 
related to boxing during military service.  The examiner 
stated his headaches were as likely as not due to his 
arthritis of the cervical spine.  In an addendum the examiner 
noted a computed tomography (CT) scan of the head revealed 
mild cerebral atrophy, but otherwise no abnormality.  No 
additional comment as to etiology was provided.

On VA examination in June 2007 the veteran reported he began 
having problems with his knees due to crawling during active 
service which had been treated with pain relief medication.  
He stated he had knee problems again after service beginning 
in 1963.  He also stated his feet had begun hurting in 1975, 
but that he had no problems with his feet during active 
service.  He reported he had been hit on the head several 
times while boxing in service and had been provided pain 
relief medication for neck pain.  He stated his neck pain had 
persisted since 1965 and reported that he had sustained a 
whiplash injury in a motor vehicle accident in 1999.  He also 
reported that his left hand began hurting while he was in 
service because of his punching boxing bags, that he had been 
having migraine headaches since 1965, and that he had been 
told he had asthma or emphysema.  He complained of shortness 
of breath, but denied any history of cough, hemoptysis, 
fever, night sweats, or loss of weight.  It was noted that 
regarding fibromyalgia the veteran stated he had been having 
pain in multiple joints all over his body since the 1960's, 
but that there was no history of any unexplained fatigue, 
sleep disturbance, numbness, gastrointestinal symptoms, 
nausea, vomiting, diarrhea, constipation, weakness, or 
hospitalization because of joint pain.  

A physical examination was conducted including specific 
evaluation of the knees, feet, left hand, and cervical spine.  
The examiner noted, in essence, that upon evaluation for 
fibromyalgia there was no trigger point tenderness and that 
muscle strength appeared normal without any weakness.  It was 
also noted he was only tender over the shoulders, the 
posterior cervical spine, and the carpometacarpal and 
metacarpophangeal joints of the thumb.  The diagnoses 
included degenerative joint disease of the cervical spine 
with mild functional loss due to pain, mild degenerative 
joint disease of the left and right knees with zero to mild 
functional loss due to pain, normal right and left feet, 
history of chronic headaches with a normal examination, 
degenerative joint disease of the left hand with zero to mild 
functional loss due to pain, history of emphysema with a 
normal examination pending X-ray report, and a history of 
multiple arthritic pains with no evidence of any 
fibromyalgia.  

In an addendum the examiner reported laboratory findings, 
including a negative rheumatoid factor, and noted that X-rays 
revealed lung fields and heart within normal limits, 
degenerative changes to the cervical spine, to the first 
metacarpal joint of the left hand, and left and right knees, 
and calcaneal spurs to the left and right feet.  The examiner 
stated the claims file had been reviewed and found the 
veteran's degenerative joint disease of the cervical spine 
was unlikely due to military service.  It was noted, in 
essence, that there was no record of any neck injury in 
service and that the veteran had injured his neck in a motor 
vehicle accident in 1999.  His degenerative disease was 
considered to be most likely due to age and the trauma he 
sustained in the post-service motor vehicle accident.  

The examiner also found the veteran's mild degenerative joint 
disease of the knees was most likely due to age, with no 
indication of any knee injury during service.  It was noted 
that although the veteran was seen in October 1958 with 
callus of the feet, his present calcaneal spurs were not 
likely due to military service.  The examiner also found it 
was unlikely his degenerative joint disease of the left hand 
was due to military service because there was no indication 
he sustained any injury to the left hand during service.  His 
multiple arthritic pains were considered to be more likely 
age related.  It was the examiner's opinion that the 
veteran's history of chronic headaches was unlikely due to 
military service, in essence, because there was no record of 
any treatment for headaches or head injury during service and 
no chronicity of headaches since he was discharged from 
service.

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and organic diseases of the 
nervous system, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds that 
arthritis of the left hand, chronic headaches, emphysema, 
right knee disorder, left knee disorder, right foot disorder, 
left foot disorder, degenerative joint disease of the 
cervical spine, and fibromyalgia were not incurred as a 
result of an established event, injury, or disease during 
active service.  There is also no competent evidence 
arthritis or an organic disease of the nervous system was 
manifest within the first post-service year.  There is no 
evidence of a present emphysema disability and no competent 
evidence indicating any relationship between the recent 
diagnoses of mild asthma and treatment for a generalized 
viral infection during service.  There is no present evidence 
of fibromyalgia and no competent evidence the veteran's 
present left knee disorder is related to service.  The 
opinions of the April 2007 and June 2007 VA examiners as to 
the etiology of any present headache or degenerative joint 
disorders are persuasive in this case.  These examiners are 
demonstrated to have conducted thorough examinations and to 
have reviewed the evidence of record.  The provided opinions 
are supported by medical rationale.
Although the record shows the veteran's duties in service 
included boxing activities, there is no record of any 
specific injury in service to the left hand, the knees, the 
feet, or the cervical spine.  There is also no record of any 
complaint or treatment for headaches, emphysema, or 
fibromyalgia during service.  Records show an April 1959 X-
ray examination report of the left knee revealed Osgood-
Schlatter's disease and that the veteran reported a history 
headaches, migraines, and left knee complaints in November 
1961 and January 1963, but that examinations in November 1961 
and January 1963 revealed no clinical abnormalities.  While 
VA treatment reports and private medical opinions also noted 
the veteran's osteoarthritis of the hands and neck were 
likely due to his boxing in service, there is no indication 
these examiners reviewed the evidence of record nor was any 
rationale provided addressing the apparent absence of any 
medical treatment for many years after service.  The Board 
finds, however, that the June 2007 VA examiner's opinions as 
to these matters are shown to have been based upon a 
comprehensive examination and review of the medical evidence 
of record.  

Although the June 2007 VA examiner did not address the 
January 1995 private medical report noting the veteran 
strained his neck in an industrial accident in August 1994 
which aggravated a pre-existing spondylosis and advanced 
degenerative changes of the cervical spine, there is no 
competent evidence indicating any pre-existing spondylosis 
and advanced degenerative changes of the cervical spine was 
related to service.  There is no evidence the veteran 
discussed any prior industrial injury with the private or VA 
examiners in this case who provided opinions relating his 
cervical spine disorder to boxing in service.  The Board 
finds that as the June 2007 opinion was based upon a thorough 
review of the record, including the January 1995 report, and 
due to the absence of any competent evidence of a cervical 
spine disorder for many years after service no further 
opinion is required.  There is no indication based upon the 
evidence of record that an opinion concerning a cervical 
spine disorder first manifest approximately 35 years after 
service would be of any probative value.  

While the veteran may believe he has present disabilities as 
a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for these 
disorders is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.




ORDER

Entitlement to service connection for arthritis of the left 
hand is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for emphysema secondary to 
pneumonia is denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied.

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


